

116 S1647 IS: Supporting Family-to-Family Health Information Centers Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1647IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Grassley (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title V of the Social Security Act to extend funding for family-to-family health
 information centers, and for other purposes. 1.Short titleThis Act may be cited as the Supporting Family-to-Family Health Information Centers Act.2.FindingsCongress finds that family-to-family health information centers—(1)assist families of children with disabilities or special health care needs to improve the well-being of children;(2)provide information to families regarding resources available to help children with disabilities or special health care needs;(3)work with representatives of health care organizations to facilitate collaboration between families of such children and professionals and organizations in the health care system;(4)since fiscal year 2007, the first year the Secretary of Health and Human Services began to develop and support such centers, they have spread to the extent that family-to-family information centers now operate in all 50 States; and(5)since fiscal year 2018, these centers have been, and continue to be, developed in the territories and for Indian tribes.3.Extension for family-to-family health information centersSection 501(c) of the Social Security Act (42 U.S.C. 701(c)) is amended—(1)in paragraph (1)(A)(vii), by striking and 2019 and inserting through 2024; and(2)in paragraph (3)(C), by striking fiscal years 2018 and 2019 and inserting fiscal year 2018 and each fiscal year thereafter.